PER CURIAM.
The defendant husband appeals from an award of alimony pendente lite to the plaintiff wife.
However, although a minute entry reflects that the lower court after trial entered *569an order to pay alimony pendente lite, no signed judgment is in the record. Therefore, there is no final judgment from which .an appeal can be taken, the present appeal is premature, and this court must ex proprio moto dismiss the present appeal in the absence of such signed final judgment. LS A-C.C.P. Art. 1911; Fontenot v. Lee, La.App. 3 Cir., 160 So.2d 26, and cases therein cited.
For the reasons assigned, this appeal is •dismissed without prejudice, at the cost of the defendant-appellant.
Appeal dismissed.